Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 1 of 34 PageID #: 378



                                  United States District Court
                                   Eastern District of Texas
                                      Sherman Division

  Andra Group, LP,

                Plaintiff

  v.                                                     Case No. 4:19-cv-00288-ALM-KPJ

  Victoria’s Secret Stores, LLC,
  Victoria’s Secret Stores Brand
  Management, Inc., Victoria’s
  Secret Direct Brand
  Management, LLC, and L Brands,
  Inc.,

                Defendant


  Plaintiff Andra Group, LP’s Response to Defendants’ Renewed Motion to Dismiss
                 For Improper Venue, or in the Alternative, Transfer

        Plaintiff Andra Group, LP files this response in opposition to Defendants Victoria’s Secret
 Stores, LLC, Victoria’s Secret Stores Brand Management, Inc., Victoria’s Secret Direct Brand
 Management, LLC, and L Brands, Inc.’s Renewed Motion to Dismiss for Improper Venue, or in
 the Alternative, Transfer [Dkt. # 24] (the “Motion”).
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 2 of 34 PageID #: 379




                                           TABLE OF CONTENTS

 TABLE OF CONTENTS ................................................................... i
 Cases ............................................................. Error! Bookmark not defined.
 Statutes ..................................................................................... iii
 INTRODUCTION ........................................................................... 1
 BACKGROUND ............................................................................. 3

                Andra Group is a Texas limited partnership, which operates
                HerRoom.com, one of the largest online retailers in women’s lingerie. ................. 3
                Defendants are interrelated companies that strive to create a digital
                platform that integrates the digital and physical brand experience for
                Victoria’s Secret—each of which infringes the ’498 Patent in this
                District. .................................................................................................................. 3
                2.1.       LBI. ............................................................................................................. 4
                2.2.       VS Stores. ................................................................................................... 6
                2.3.       VS Direct and VS Brand. ............................................................................ 7

 LEGAL STANDARD........................................................................ 9
 ARGUMENT ............................................................................... 10

                Venue is proper as to LBI, VS Direct, and VS Brand because they
                ratified regular and established places of business in this District. ....................... 10
                1.1.       LBI. ........................................................................................................... 12
                1.2.       VS Direct. ................................................................................................. 16
                1.3.       VS Brand. ................................................................................................. 18
                Venue as to VS Stores is proper because it commits acts of
                infringement in the District. ................................................................................. 19
                Defendants coordinate to create a unified presence at the physical
                Victoria’s Secret stores and online at the Victoria’s Secret website. .................... 23
                The Court should disregard the Declaration of Brad Kramer—the only
                purported evidence submitted by Defendants. ..................................................... 26
                This case should not be transferred to the Southern District of Ohio. ................. 27

 CONCLUSION ............................................................................. 28


 plaintiff’s response to defendants’ motion to dismiss                                                                                        i
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 3 of 34 PageID #: 380



                                             TABLE OF AUTHORITIES

 Cases

 Adidas-Salomon AG v. Target Corp., CV-01-1582-ST, 2002 WL 35633578 (D. Ore.
        Jan. 17, 2002) .................................................................................................................... 27

 AGIS Software Dev., LLC v. ZTE Corp., No. 2:17-CV-00517-JRG, 2018 WL
      4854023 (E.D. Tex. Sept. 28, 2018) ........................................................................... 11, 24

 Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233 (5th Cir. 2009), cert. denied, 558 U.S.
       1111 (2010) ........................................................................................................................ 10

 Blitzsafe Texas, LLC v. Bayerische Motoren Werke AG, No. 2:17-CV-00418-JRG,
         2018 WL 4849345 (E.D. Tex. Sept. 6, 2018), vacated sub nom. Blitzsafe
         Texas LLC v. Mitsubishi Elec. Corp., No. 2:17-CV-00418-JRG, 2019 WL
         3494359 (E.D. Tex. Aug. 1, 2019) ............................................................................. passim

 CXT Sys., Inc. v. Container Store, Inc., No. 2:18-CV-00173-RWS-RSP, 2019 WL
      1506015 (E.D. Tex. Apr. 5, 2019) ..................................................................................... 28

 Ethypharm SA France v. Abbott Labs., 271 F.R.D. 82 (D. Del. 2010) ............................................ 14

 In re Cray, 871 F.3d 1355 (Fed. Cir. 2017) .............................................................................. 10, 12

 In re LimitNone, LLC, 551 F.3d 572 (7th Cir. 2008) ..................................................................... 28

 In re ZTE (USA) Inc., 890 F.3d 1008 (Fed. Cir. 2018) ........................................................... 10, 24

 Infotronics Corp. v. Varian Assoc. Corp., 45 F.R.D. 91 (S.D. Tex. 1968) ........................................ 28

 Intellectual Ventures II LLC v. FedEx Corp., No. 2:16-CV-00980-JRG, 2017 WL
          5630023 (E.D. Tex. Nov. 22, 2017) ................................................................. 10, 11, 23, 24

 Javelin Pharms., Inc. v. Mylan Labs. Ltd., C.A. No. 16-224-LPS, 2017 WL 5953296
         (D. Del. Dec. 1, 2017) ................................................................................................. 11, 24

 SEVEN Networks, LLC v. Google LLC, 315 F. Supp. 3d 933 (E.D. Tex. 2018) ................... 9, 10, 24

 Source Network Sales & Marketing, LLC v. Ningbo Desa Electrical Manufacturing Co.,
        Ltd., No. 3:14-cv-1108-G, 2015 WL 2341063 (N.D. Tex. May 15, 2015) .......................... 26




 plaintiff’s response to defendants’ motion to dismiss                                                                                      ii
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 4 of 34 PageID #: 381




 Soverain IP, LLC v. AT&T, Inc., No. 2:17-cv-293, 2017 WL 5126158-RWS-RSP
        (E.D. Tex. Oct. 31, 2017), report and recommendation adopted, 2017 WL
        6452802 (E.D. Tex. Dec. 18, 2017) .................................................................................. 24

 St. Jude Med. S.C., Inc. v. Janssen-Counotte, 104 F. Supp. 3d 1150 (D. Or. 2015) ........................ 14

 Stewart v. Wachowski, 574 F. Supp. 2d 1074 (C.D. Cal. 2005)...................................................... 27

 TC Heartland v. Kraft Foods Grp. Brands, LLC, 137 S. Ct. 1514 (2017) ........................................ 10

 Tinnus Enterprises, LLC v. Telebrands Corp., No. 6:17-CV-00170-RWS, 2018 WL
        4560742 (E.D. Tex. Mar. 9, 2018), report and recommendation adopted, No.
        6:17-CV-00170-RWS, 2018 WL 4524119 (E.D. Tex. May 1, 2018) ............................ 11, 24

 Title Ins. & Tr. Co. v. Cty. of Riverside, 48 Cal. 3d 84 (1989) ......................................................... 14

 Travelers Cas. & Sur. Co. of Am. v. Telstar Const. Co., Inc., 252 F. Supp. 2d 917 (D.
        Ari. 2003) ......................................................................................................................... 27

 U.S. v. One 1988 Prevost Liberty Motor Home, 952 F. Supp. 1180 (S.D. Tex. 1996) ....................... 14

 Virginia Innovation Scis., Inc. v. Amazon.com, Inc., No. 4:18-CV-474, 2019 WL
         3082314 (E.D. Tex. July 15, 2019) .................................................................................... 21

 Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL
       5315206 (E.D. Tex. Oct. 26, 2018) ................................................................................... 15

 Wojciechowski v. Nat’l Oilwell Varco, L.P., 763 F. Supp. 2d 832 (S.D. Tex. 2011) ........................ 27

 Statutes

 28 U.S.C. § 1400(b) ...................................................................................................... 1, 10, 11, 22

 28 U.S.C. § 1406(a)...................................................................................................................... 30




 plaintiff’s response to defendants’ motion to dismiss                                                                                      iii
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 5 of 34 PageID #: 382



                                        INTRODUCTION

         Defendants are collectively responsible for Victoria’s Secret—a multinational lingerie re-
 tailer whose retail stores permeate the United States, including in this District. Defendants move
 to dismiss this case because it claims venue is improper. Despite the fundamental nature of their

 business, and significant evidence to the contrary, Defendants—the various interrelated corporate
 entities that operate the Victoria’s Secret business—attempt to manufacture separateness among
 the entities to claim (1) that certain of their companies do not have a regular and established place
 of business in this District and (2) that the entity operating the physical stores in this District does

 not infringe here. Defendants’ unsupported contentions denouncing venue in this District are in-
 congruous with their numerous publicly filings, their own previous representations made as parties
 in other federal litigation, Andra Group’s infringement allegations, and even testimony provided
 by a store manager of one of the Victoria’s Secret stores in this District.
         Venue is proper under 28 U.S.C. § 1400(b). Defendants’ motion rests on an incorrect
 premise—that the only way to capture venue against separate-but-related entities is through “alter
 ego” imputation. Federal Circuit precedent holds that a defendant can ratify an independent third-
 party’s place of business—much less a subsidiary’s—for venue purposes. And as Andra Group
 pleaded, each of Defendants has ratified the Victoria’s Secret physical stores in this District as its
 own. Formal corporate distinctions do not defeat patent venue, and the factors that the Federal
 Circuit instructs the Court to consider—including Defendants’ marketing, public statements, and
 their relationship to employees in Victoria’s Secret brick-and-mortar stores—indicate those stores
 meet statutory venue requirements for each of Defendants.
         A recent decision from this Court is particularly on point. In Blitzsafe Texas, LLC, LLC v.
 Bayerische Motoren Werke AG, the Court found that BMWNA “has undoubtedly adopted and rat-
 ified the [independent] dealerships within this District as its place of business.”1 The Court con-
 sidered the following in finding ratification on the part of BMWNA:


 1
     Blitzsafe Texas, LLC v. Bayerische Motoren Werke AG, No. 2:17-CV-00418-JRG, 2018 WL
     4849345, at *8 (E.D. Tex. Sept. 6, 2018), vacated sub nom. Blitzsafe Texas LLC v. Mitsubishi Elec.


 plaintiff’s response to defendants’ motion to dismiss                                                  1
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 6 of 34 PageID #: 383



 “BMWNA does not permit sales of any BMW vehicle from any location except authorized dealers,
 such as the BMW Centers found within this District. The authorization by BMWNA of the BMW
 dealerships as its exclusive new-vehicle sales locations is, in this Court’s opinion, sufficient ratifi-
 cation to meet the statutory requirement.”2

         •   Similarly, Defendants do not permit sales of any Victoria’s Secret merchandise from
             any location except Victoria’s Secret retail stores and the Victoria’s Secret website and
             apps.3

 “[T]he dealerships are named ‘BMW’ (for example, BMW of Tyler, BMW of Beaumont, Classic
 BMW (located in Plano) and referred to by BMWNA as ‘BMW Centers.’”4

         •   Here, the Victoria’s Secret stores in this District carry only Victoria’s Secret merchan-
             dise and have signs on the front that identify them as “Victoria’s Secret” to the public.5

 “[T]he dealerships prominently display the singular logo of BMW with no reservations such as
 ‘authorized dealer’ or ‘exclusive dealer.’ The dealerships are held out to the consuming public as
 places of BMW where BMW, through franchised dealers, sells BMW cars to said consuming pub-
 lic.”6

         •   The Victoria’s Secret stores in this District also display the singular sign of “Victoria’s
             Secret” and never distinguish that separate companies allegedly control different com-
             ponents of the store and/or website.7


     Corp., No. 2:17-CV-00418-JRG, 2019 WL 3494359 (E.D. Tex. Aug. 1, 2019) (emphasis added).
 2
     Blitzsafe Texas, 2018 WL 4849345, at *8.
 3
     Ex. 8 to Whitehead Decl., VS Brand’s Complaint filed on Dec. 11, 2014, in Case No. 14-2586
     (S.D. Ohio), at ¶ 16 (Victoria’s Secret “closely controls the distribution and sale of its products.
     [Victoria’s Secret] products are not available through any third party website, catalog or retail
     location.”).
 4
     Blitzsafe Texas, 2018 WL 4849345, at *8.
 5
     See Ex. 4 to Whitehead Decl., Transcript of the Deposition of Lisa Barcelona (“Barcelona Tran-
     script”), dated Oct. 10, 2019, at 70:5-22 (“Q. Does the Victoria’s Secret store in Frisco only
     carry the Victoria’s Secret lines? A. Yes. Q. And then the PINK location only carries the PINK
     lines in Frisco? A. Yes. . . . Q. Could you start selling men’s clothes if you wanted to? A. No. Q.
     Could you carry other brands other than Victoria’s Secret? A. No. Q. You can only carry Vic-
     toria’s Secret products; correct? A. Yes.”) and 60:14-20 (“Q. At all of – at all of the Victoria’s
     Secret locations you’ve worked for, have all of the signs – or have all the stores had signs on the
     front? A. Yes. Q. Have they all said ‘Victoria’s Secret’? A. Yes.”).
 6
     Blitzsafe Texas, 2018 WL 4849345, at *8.
 7
     See Ex. 4 to Whitehead Decl., Transcript of the Deposition of Lisa Barcelona (“Barcelona Tran-
     script”), dated Oct. 10, 2019, at 70:5-22 and 61:7-62:4 (“Q. If you wanted to change your sign,
     could you do that? A. No. Q. If you wanted to change the font, could you do that? A. No. Q. If
     you wanted to change the design, could you do that? A. No. Q. If you wanted to change the
     wording, could you do that? A. No. Q. Is there any sign in your store that says ‘Victoria’s Secret
     Stores, LLC,’ on it? A. Like, are you talking about a big sign like that, or like – Q. Something


 plaintiff’s response to defendants’ motion to dismiss                                                 2
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 7 of 34 PageID #: 384




 “BMWNA, whose website is www.bmwusa.com, represents the dealerships within this District
 are places of BMWNA with respect to the purchase of new BMWs.”8

        •   Here, the Victoria’s Secret website at www.victoriassecret.com also has a “Find a
            Store” function that provides the physical addresses for Victoria’s Secret retail stores,
            including those in this District, which represents that those stores are places of Victo-
            ria’s Secret where the public can buy Victoria’s Secret merchandise.9
         For these reasons and as further discussed herein, Andra Group’s First Amended Com-
 plaint alleges that Defendants have committed acts of infringement in this District and that De-
 fendants have a regular and established business in this District. Defendants have not shown oth-
 erwise. Venue is proper. Accordingly, Andra Group respectfully requests that the Court deny De-
 fendants’ Motion.

                                         BACKGROUND

         Andra Group is a Texas limited partnership, which operates HerRoom.com, one of
         the largest online retailers in women’s lingerie.

         CEO Tomima Edmark founded Andra Group in 1998 and began operating HerRoom.com
 to give women a way to purchase lingerie online. Ms. Edmark is the sole inventor of U.S. Patent
 No. 8,078,498 (“the ’498 Patent”), which she assigned to Andra Group. Andra Group practices
 the ’498 Patent, including in this District.

         Defendants are interrelated companies that strive to create a digital platform that
         integrates the digital and physical brand experience for Victoria’s Secret—each of
         which infringes the ’498 Patent in this District.

         Andra Group brought this action against four interrelated companies that are collectively
 responsible for Victoria’s Secret, a multinational “lifestyle brand,” for their infringement of the
 ’498 Patent, which claims inventions directed to displaying articles on a web-page, including



     that a customer can see. A. Oh, no. Q. Do you think your customers know that they’re shopping
     in a store that’s run by Victoria’s Secret Stores, LLC? Mr. Miller: Objection; form. The Wit-
     ness: No.”).
 8
     Blitzsafe Texas, 2018 WL 4849345, at *8.
 9
     Ex. 10 to Whitehead Decl., Find a Store, https://victoriassecret.com/store-locator.


 plaintiff’s response to defendants’ motion to dismiss                                             3
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 8 of 34 PageID #: 385




 applying distinctive characteristics to thumbnails and displaying those thumbnails in a “master
 display field.”10 The four interrelated companies are (1) L Brands, Inc. (“LBI”); (2) Victoria’s
 Secret Stores, LLC (“VS Stores”); (3) Victoria’s Secret Direct Brand Management, LLC (“VS
 Direct”); and (4) Victoria’s Secret Stores Brand Management, Inc. (“VS Brand”) (collectively,
 “Defendants”). Andra Group’s infringement claims are directed at Defendants’ commercial web-
 site, www.victoriassecret.com (the “Victoria’s Secret website”) and related sites.11

          2.1.    LBI.

          VS Stores, VS Direct, and VS Brand are interrelated companies that fall under the corpo-
 rate umbrella of LBI.12 LBI operates its business utilizing company-owned stores.13 LBI supplies
 improvements and pays remodeling costs for Defendants’ stores, including to interior walls, floors,
 ceilings, fixtures, and decorations, as well as paying certain operating costs such as maintenance,
 utilities, insurance, and taxes.14 LBI invests in technology used in Defendants’ stores.15 The Vic-
 toria Secret’s website directs all correspondence and inquiries be sent directly to LBI.16
          With respect to the retail stores, the website, and the Victoria’s Secret apps, LBI takes
 ownership of the retail stores and website in its recent Annual Report (Form 10-K) filed with the

 SEC:


 10
      See Amended Compl. [Dkt. # 21] ¶¶ 1-11, 15-44, and Ex. C [Dkt. # 21-3].
 11
      Defendants also make and offer for download “apps” such as the Victoria’s Secret iOS and
      Android Apps, as well as the PINK Nation iOS and Android Apps that contain equivalent func-
      tionality as the standard browser website.
 12
      Motion at 2 (“Defendants in this case are all related companies that fall under the corporate
      umbrella of [LBI].).
 13
      Ex. 1 to the Declaration of Maeghan Whitehead (“Whitehead Dec.”), L Brands, Inc., Annual
      Report (Form 10-K) (Mar. 22, 2019) at 1 (LBI “operates” its “company-owned specialty retail
      stores.”); see also Ex. 2 to Whitehead Decl., L Brands Board of Directors, Modern Slavery Trans-
      parency Statement (Aug. 10, 2018), https://www.lb.com/responsibility/supply-chain/modern-
      slavery-transparency-statement.
 14
      Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at 15.
 15
      Id. at 21, 44.
 16
      Ex. 3 to Whitehead Decl., Online Privacy Policy (May 31, 2018), https://www.victori-
      assecret.com/privacy-and-security.


 plaintiff’s response to defendants’ motion to dismiss                                              4
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 9 of 34 PageID #: 386



          In addition to our in-store experience, we strive to create a customer-centric digi-
          tal platform that integrates the digital and physical brand experience. Our digital
          presence, including social media, our websites and our mobile applications, al-
          lows us to get to know our customers better and communicate with them.”17
          LBI is integrally involved in the application process and posting of jobs for positions at
 physical retail store locations, including in this District.18 For example, a job posting for a season-

 able associate position at the Victoria’s Secret location at Legacy West in Plano, Texas, which is
 in this District, was recently posted on LBI’s website.19 Additionally, LBI has a Code of Conduct,
 which it describes as “a resource where associates can find information that defines behaviors that
 are acceptable and those that are not.”20 LBI further states the Code of Conduct “is based on our
 values.”21 LBI requires all VS Stores’ employees, including those at stores in this District, to
 acknowledge receipt of the Code of Conduct and abide by it.22 LBI provides an “Ethics Hotline”
 to store associates and lists an ethics website—www.lb.ethicspoint.com—in the Code of Conduct
 distributed to all associates, including those in this District.23




 17
      Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at 3.
 18
      See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 54:22-56:25 (discussing generally a job
      posting for a seasonal associate at the Victoria’s Secret location at Legacy West in Plano, Texas,
      posted on LBI’s website at careers.lb.com/job/10157312/seasonal-associate-legacy-west-plano-
      texas); Ex. 5 to Whitehead Decl., Seasonal Associate Legacy West Job Posting on LBI’s Web-
      site.
 19
      Ex. 5 to Whitehead Decl., Seasonal Associate Legacy West Job Posting on LBI’s Website.
 20
      Ex. 7 to Whitehead Decl., Letter from the Chairman regarding Code of Conduct.
 21
      Id.
 22
      See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 121:17-125:14, 128:22-129:10, 129:19-
      130:2, and 82:1-3 (“Q. Are you free to disregard the code of conduct? A. No.”); Ex. 6 to White-
      head Decl., L Brands Code of Conduct for Associates, at 15.
 23
      The Store Manager at the Victoria’s Secret at Legacy West in this District testified that LBI’s
      ethics hotline is used by in-store sales associates. Ex. 4 to Whitehead Decl., Barcelona Tran-
      script, at 125:2-14 (“A. So the ethics hotline is set up for associates who don’t feel comfortable
      coming to management to being able to express a concern or something that is not going right
      in stores. And so this gives them an ability to, you know, speak with someone that can take down
      – can listen to their complaint, document it down, and then, you know, follow – you know, I
      guess investigate and follow up on it. Q. Have you ever had to call the ethics hotline? A. I have,
      yes.”).


 plaintiff’s response to defendants’ motion to dismiss                                                5
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 10 of 34 PageID #: 387




           2.2.    VS Stores.

           For purposes of this venue dispute, Defendants claim that VS Stores operates the brick-
  and-mortar Victoria’s Secret stores across the country, including in this District.24 VS Stores, VS
  Direct, and VS Brand are each managed by the same executive team.25 Additionally, VS Stores and

  VS Brand share physical headquarters and a principal place of business located at Four Limited
  Parkway, Reynoldsburg, OH 43068.26
           VS Stores’ employees use the Victoria’s Secret website to show products to customers in
  the retail stores, including in this District.27 Sales associates at the retail stores, including in this
  District, direct customers to the Victoria’s Secret website.28 Further, receipts for items purchased
  in store direct customers to the Victoria’s Secret website.29
           Additionally, the Angel Card is a Victoria’s Secret store credit card issued by Comenity
  Bank that can be used in Victoria’s Secret retail stores and on victoriassecret.com, but it cannot be
  used as a general credit card.30 Sales associates in the retail stores, including in this District, are




  24
       See Motion at 3.
  25
       See Ex. A to Motion, the Declaration of Brad Kramer (“Kramer Decl.”) [Dkt. # 24-1], at ¶ 28.
  26
       See id. at ¶¶ 11, 23.
  27
       See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 36:7-15 (“Q. How often would you say
       your employees use tablets to show products on the Victoria’s Secret website to customers? A.
       I would say once or twice a day. Q. But daily? A. Sometimes. Q. But at any given moment, two
       to three tables would be on the floor; is that correct? A. yes.”) and 40:4-6 (“Q. And when your
       employees are using the iPads to show products, what website are they using? A. Victori-
       assecret.com.”).
  28
       Id. at 135:13-136:9 (“Q. Have you ever seen or heard a sales associate tell a customer to go to
       the Victoria’s Secret website? A. Yes. Q. Have you ever told a customer to go to the Victoria’s
       Secret website? A. Yes. Q. Have you told a customer to go to the Victoria’s Secret website while
       at the Legacy West location? A. Yes. Q. Did you tell a customer to go to the Victoria’s Secret
       website while at the Stonebriar location? A. Yes. Q. Have you heard sales associates at the Vic-
       toria’s Secret at Legacy West tell customers to go to the Victoria’s Secret website? A. Yes. Q.
       Have you seen associates at the Legacy West show customers products using the iPad in store?
       A. Yes.”).
  29
       Amended Compl. [Dkt. # 21] ¶ 10.
  30
       See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 114:1-12 and 116:5-7.


  plaintiff’s response to defendants’ motion to dismiss                                                  6
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 11 of 34 PageID #: 388




  encouraged to discuss the Angel Card with customers and to sell the Angel Card.31 Customers use
  the Angel Card at Victoria’s Secret stores in this District, including the locations at Legacy West
  and Stonebriar all in Frisco, Texas, and apply for the Angel Card at Victoria’s Secret stores in this
  District and online at the Victoria’s Secret website.32

           2.3.   VS Direct and VS Brand.

           In their Motion, Defendants claim that VS Direct controls and operates the Victoria’s Se-
  cret website (as well as the Victoria’s Secret apps).33 Defendants also claim that VS Brand “has no
  involvement with the functionality of the victoriassecret.com website” and “does not sell any
  product through the website, nor does it develop or maintain the victoriassecret.com website.”34
  VS Brand, however, has represented in a complaint it filed as a plaintiff in a trademark infringement
  lawsuit against CafePress, Inc. in the U.S. District Court for the Southern District of Ohio that it
  “operates the highly successful website, www.victoriassecret.com.”35 VS Brand’s complaint was
  verified under penalty of perjury by the Vice President, Intellectual Property of VS Brand.36 VS
  Brand’s complaint defines “Victoria’s Secret Stores Brand Management, Inc.” as “Victoria’s Se-
  cret” or “Plaintiff.”37 VS Brand links itself to the accused website and retail stores as follows:

           •   ¶ 7 (“Plaintiff Victoria’s Secret owns the famous ‘VICTORIA’S SECRET’ trade-
               mark[.] . . . Victoria’s Secret also distributes the well-known VICTORIA’S SECRET
               Catalogue, operates the highly successful website, www.victoriassecret.com, and pro-
               duces the acclaimed Victoria’s Secret Fashion Show, a televised event featuring the
               ‘Victoria’s Secret Angel’ supermodels, that has become an annual highlight of the fash-
               ion industry.”);




  31
       See id. at 116:8-16.
  32
       See id. at 114:25-115:8.
  33
       Motion at 3-4.
  34
       Id. at 3.
  35
       Ex. 8 to Whitehead Decl., VS Brand’s Complaint filed on Dec. 11, 2014, in Case No. 14-2586
       (S.D. Ohio), at ¶ 11.
  36
       Id. at 15.
  37
       Id. at 1.


  plaintiff’s response to defendants’ motion to dismiss                                                7
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 12 of 34 PageID #: 389



             •   ¶ 11 (“Plaintiff’s products bearing the PINK Marks are sold through Plaintiff’s website
                 and catalogs, in VICTORIA’S SECRET retail stores, including dedicated ‘PINK’
                 store sections, and in dozens of standalone ‘PINK’ retail stores.”);

             •   ¶ 13 (“Plaintiff’s website has a dedicated ‘PINK’ section, which promotes ‘PINK NA-
                 TION,’ an online community whose members have access to special offers and events.
                 Customers may also join PINK NATION by downloading iPad and phone ‘apps,’ gain-
                 ing access to additional branded experiences, activities, interactions and e-commerce
                 opportunities.”);

             •   ¶ 15 (“Plaintiff maintains a strong commitment to offering only the highest quality
                 products, and closely controls the development, sourcing and production of all prod-
                 ucts bearing the VICTORIA’S SECRET Marks and PINK Marks.”);

             •   ¶ 16 (“Plaintiff also closely controls the distribution and sale of its products. Plaintiff’s
                 products are not available through any third party website, catalog or retail location.”);

             •   ¶ 19 (“Examples of Plaintiff’s products bearing the VICTORIA’S SECRET Marks and
                 PINK Marks as offered on Plaintiff’s website are attached as Exhibit A hereto.”).38
  Thus, as a plaintiff in a trademark infringement suit, VS Brand swears under penalty of perjury
  that it is integrally involved in the operation of the Victoria’s Secret website. But here, when trying
  to dispute venue, Defendants claim only VS Direct controls and operates the website. Additional
  publicly available information shows that VS Brand is the registrant of the Victoria’s Secret web-
  site.39

            Further demonstrating how intertwined VS Brand, VS Direct, and VS Stores are, they also
  filed a joint answer in a lawsuit in the U.S. District Court for the Southern District of Texas in
  which they collectively admit that they “operat[e] 1,133 retail stores, nationally and in the Southern
  District of Texas,” “sell[] products through [their] website,” and “sell[] women’s apparel under
  the labels ‘Victoria’s Secret’ and ‘Pink.’”40 Further, VS Brand’s, VS Direct’s, and VS Stores’




  38
       Id. at ¶¶ 7, 11, 13, 15-16, and 19.
  39
       Ex. 12 to Whitehead Decl., Registrant Search Results for victoriassecret.com (listing VS Brand
       as the registrant).
  40
       Ex. 9 to Whitehead Decl., VS Stores’, VS Brand’s, and VS Direct’s Answer filed on Nov. 15,
       2017, in Case No. 3:17-cv-281 (S.D. Tex.), at ¶ 3.


  plaintiff’s response to defendants’ motion to dismiss                                                     8
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 13 of 34 PageID #: 390




  joint answer “admits [] that it shipped purchased products to Plaintiff in the Southern District of
  Texas” and “admits that [they] operate[] a store in Lake Jackson, Texas.”41
           Defendants’ interrelatedness and collective involvement with the Victoria’s Secret website
  goes beyond VS Direct, VS Brand, and VS Stores. For example, the Victoria’s Secret website di-
  rects all correspondence and inquiries be sent to LBI.42 The Victoria’s Secret website also has a
  “Find a Store” function that provides the physical addresses for Victoria’s Secret retail stores,
  including those in this District, which Defendant claim are operated by VS Stores.43 Further, the
  Victoria’s Secret website allows customers to sign up for emails to get “the inside scoop from Vic-
  toria’s Secret and Victoria’s Secret PINK on exclusive online and in-store offers, new product
  alerts, store events and store openings in your area.”44 Additionally, customers can make pur-
  chases on the Victoria’s Secret website and return those same items in a store location.45
           Despite their best efforts in their Motion to argue otherwise, it is clear that Defendants do,

  in fact, work together “to create a customer-centric digital platform that integrates the digital and
  physical brand experience,” just as LBI represents in its SEC filings.46

                                        LEGAL STANDARD

           This Court is well-familiar with the legal standard associated with Motions to Dismiss for
  Improper Venue in the patent context.47 Venue in patent infringement actions is defined by 28
  U.S.C. § 1400(b), which states: “Any civil action for patent infringement may be brought in the


  41
       Id. at ¶¶ 15-16.
  42
       Ex. 3 to Whitehead Decl., Online Privacy Policy (May 31, 2018), https://www.victori-
       assecret.com/privacy-and-security.
  43
       Ex. 10 to Whitehead Decl., Find a Store, https://victoriassecret.com/store-locator.
  44
       Ex. 11 to Whitehead Decl., Sign Up for Email, https://victoriassecret.com/subscriptions/sig-
       nup/email.
  45
       See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 97:7-14.
  46
       See Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at 3.
  47
       A recent decision by this Court included a thorough discussion of the legal requirements of 28
       U.S.C. § 1400(b). See SEVEN Networks, LLC v. Google LLC, 315 F. Supp. 3d 933, 938-41 (E.D.
       Tex. 2018). For brevity, Andra Group will not repeat that discussion here in its entirety.


  plaintiff’s response to defendants’ motion to dismiss                                                9
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 14 of 34 PageID #: 391




  judicial district where the defendant resides, or where the defendant has committed acts of in-
  fringement and has a regular and established place of business.”48 In short,49 28 U.S.C. § 1400(b)
  requires that there must be (1) a physical place in the district that (2) is a regular and established
  place of business which is (3) the place of the defendant.50 The final requirement of 28 U.S.C. §
  1400(b) is that the “acts of infringement” must have been committed by the defendant in the dis-
  trict.51 Upon motion challenging venue in a patent case, the plaintiff bears the burden of establish-
  ing proper venue.52 On a motion to dismiss for improper venue, the Court may examine facts out-
  side of the complaint.53 All well-pleaded allegations are taken as true, unless contradicted by mo-
  vant’s evidence.54

                                              ARGUMENT

           Venue is proper under 28 U.S.C. § 1400(b) because Defendants have committed acts of
  infringement in this District and have a regular and established place of business in this District.

           Venue is proper as to LBI, VS Direct, and VS Brand because they ratified regular
           and established places of business in this District.




  48
       28 U.S.C. § 1400(b).
  49
       A domestic corporation “resides” only in its state of incorporation for venue purposes. TC
       Heartland v. Kraft Foods Grp. Brands, LLC, 137 S. Ct. 1514, 1517 (2017). When this action was
       filed, each of Defendants was incorporated in Delaware and thus “resides” in Delaware for
       venue purposes. Here, the relevant inquiry involves the second prong of 28 U.S.C. § 1400(b).
  50
       SEVEN Networks, 315 F. Supp. 3d at 938 (citing In re Cray, 871 F.3d 1355, 1362-63 (Fed. Cir.
       2017)).
  51
       See id. at 942.
  52
       In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018).
  53
       E.g., Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009), cert. denied, 558 U.S. 1111
       (2010).
  54
       E.g., Intellectual Ventures II LLC v. FedEx Corp., No. 2:16-CV-00980-JRG, 2017 WL 5630023,
       at *5 (E.D. Tex. Nov. 22, 2017) (“venue facts included in a complaint are accepted as true on a
       motion to dismiss unless defendants provide contrary evidence”).


  plaintiff’s response to defendants’ motion to dismiss                                                 10
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 15 of 34 PageID #: 392




           It is undisputed that the Victoria’s Secret retail stores are “physical places” within the
  District and that they are “regular and established.”55 At the time Andra Group filed its First
  Amended Complaint, there were at least twelve Victoria’s Secret retail stores in this District.56
           In their Motion, Defendants argue that LBI, VS Direct, and VS Brand do not have regular
  and established places of business in this District.57 Defendants, however, ignore that this Court
  recognizes that companies may ratify a physical place for venue purposes, despite not ostensibly
  “owning” that place of business.58 The Federal Circuit has provided guidance as to whether a

  55
       See Motion at 7 (“[VS] Stores operates all physical Victoria’s Secret retail stores in the United
       States, including those in this District.”).
  56
       See Amended Compl. [Dkt. # 21] ¶ 15 (listing physical Victoria’s Secret retail stores located at:
       895 Market St., Allen, TX 75013; 811 Central Expressway, Plano, TX 75075; 2601 Preston
       Road, Frisco, TX 75034; 6121 W. Park Blvd., Plano, TX 75093; 2201 S. Interstate 35 E, Denton,
       TX 76205; 4081 Waller Creek Road, Highland Village, TX 75077; 4800 N. Texoma Parkway,
       Sherman, TX 75090; 4601 S. Broadway, Tyler, TX 75703; 3500 McCann Road, Longview, TX
       75605; 2400 Richmond Road, Texarkana, TX 75503; 4600 S. Medford Dr., Lufkin, TX 75901;
       and 6155 Eastex Freeway, Beaumont, TX 77706).
  57
       See Motion at 6-7.
  58
       See, e.g., Blitzsafe Texas, LLC, 2018 WL 4849345, at *8 (finding that BMWNA had “undoubt-
       edly . . . ratified” its dealerships as places of BMWNA where, inter alia, “the dealerships
       [were] named ‘BMW,’” and the dealerships displayed “the singular logo of BMW with no res-
       ervations such as ‘authorized dealer’ or ‘exclusive distributor’”) (emphases in original);
       SEVEN Networks, 315 F. Supp. 3d at 966 (Google ratified servers as “places of Google” within
       data centers by possessive statements on a website, such as “[o]ur Edge Network” and “our
       data centers”); Tinnus Enterprises, LLC v. Telebrands Corp., No. 6:17-CV-00170-RWS, 2018
       WL 4560742, at *5 (E.D. Tex. Mar. 9, 2018), report and recommendation adopted, No. 6:17-CV-
       00170-RWS, 2018 WL 4524119 (E.D. Tex. May 1, 2018) (retail space in third-party stores was
       “place of Defendants” where Defendants held space out as their own with signage, paid fees to
       construct the space, and controlled product placement for these spaces); AGIS Software Dev.,
       LLC v. ZTE Corp., No. 2:17-CV-00517-JRG, 2018 WL 4854023, at *3, n.2 (E.D. Tex. Sept. 28,
       2018) (indicating “ratification would likely be proper” if Defendant used its tradename to mod-
       ify a business function operated at a third-party site – e.g. “ZTA customer service”); Intellectual
       Ventures II LLC, 2017 WL 5630023, at *7 (finding the allegations and evidence suggest the rat-
       ification Cray requires where “the FedEx website advertises that FedEx Ground and FedEx
       Express provide services from ‘Ship Centers’ in this District, . . ., which are all branded from
       the outside with the same FedEx logo used by each of the Defendants in this case.”); see also
       Javelin Pharms., Inc. v. Mylan Labs. Ltd., C.A. No. 16-224-LPS, 2017 WL 5953296, at *4 (D.
       Del. Dec. 1, 2017) (“In the Court’s view, it follows from Cray that the ‘place’ of a corporate
       affiliate or subsidiary of a named defendant may, in at least some circumstances, and similar to
       the place of a defendant’s employee, be treated as a ‘place of the defendant.’”).


  plaintiff’s response to defendants’ motion to dismiss                                                 11
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 16 of 34 PageID #: 393




  defendant has ratified a place of business. Non-exhaustive factors—which Defendants ignore in
  their Motion and none of which requires proving alter ego59—include “whether the defendant
  owns or leases the place, or exercises other attributes of possession or control over the place,”
  “whether the defendant conditioned employment on an employee’s continued residence in the
  district or the storing of materials at a place in the district so that they can be distributed or sold
  from that place,” and whether “the defendant itself holds out a place for its business.”60 Further,
  “a defendant’s representations that it has a place of business in the district are relevant to the
  inquiry.”61 These representations might include “whether the defendant lists the alleged place of
  business on a website, or in a telephone or other directory; or places its name on a sign associated
  with or on the building itself.”62
           Here, LBI, VS Direct, and VS Brand have adopted and ratified the Victoria’s Secret retail
  stores within this District as their places of business.

           1.1.    LBI.

           LBI has ratified the Victoria’s Secret retail stores in this District as its places of business.
  LBI is the ultimate parent company for each of the other defendants.63 LBI has extensive input on

  both the Victoria’s Secret store and web presence. For instance, LBI has decision-making power
  to open, remodel, and close retail stores.64 LBI supplies improvements and pays remodeling costs

  59
       See supra Argument, § 3.
  60
       Cray, 871 F.3d at 1363.
  61
       Id.
  62
       Id. at 1363–64.
  63
       Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at Ex. 21
       (listing subsidiaries of LBI).
  64
       See id. at 1 (“Our company-owned retail stores are located in shopping malls, lifestyle centers
       and street locations in the U.S., . . . we have been able to lease high-traffic locations in most
       retail centers in which we operate.”); Ex. 13 to Whitehead Decl., LBI Fourth Quarter 2018
       Earnings Commentary, Feb. 27, 2019, at 7 (“We will continue to actively manage our real estate
       portfolio . . . we have opened 820 stores, closed 673 stores and sold 130 stores over the last 10
       years, and as a result we have high profitability across all mall types, with about a third of our
       stores in non-mall venues. Given the decline in performance at Victoria’s Secret, . . . [w]e are
       closing more stores in North America . . . 30 in 2018 and an estimated 53 in 2019, versus an


  plaintiff’s response to defendants’ motion to dismiss                                                 12
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 17 of 34 PageID #: 394




  for the Victoria’s Secret stores, including to “interior walls, floors, ceilings, fixtures, and decora-
  tions[,]” as well as paying “certain operating costs such as . . . maintenance, utilities, insurance,
  and taxes.”65 LBI invests in technology used in those stores and allocates capital for remodeling
  and improving them.66
           Defendants fail to controvert these facts. Instead, trying to skirt the issue of control, De-
  fendants admit that LBI “provides guidance to all LBI subsidiary companies (across all brands) as
  needed, including with respect to store opening, closing, and remodeling.”67 However, Defendants
  fail to elucidate how “provid[ing] guidance” is any different than exercising “control,” as alleged
  (and as LBI has put forth in SEC filings and other public documentation). In all likelihood, LBI’s
  “guidance” is gospel for its subsidiaries. For example, LBI requires all VS Stores’ employees, in-
  cluding those at stores in this District, to acknowledge receipt of the Code of Conduct and abide
  by it.68 Regardless, Defendants failed to contradict Andra Group’s well-plead allegations that LBI

  decides when and where Victoria’s Secret stores open and close. Thus, the Court should credit
  those allegations in finding that LBI has ratified the Victoria’s Secret stores as its “regular and
  established place of business” in this District.69


       average of 15 stores per year historically.”).
  65
       Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at 15.
  66
       Id. at 21, 44 (“The capital expenditures included $487 million for opening new stores and re-
       modeling and improving existing stores. Remaining capital expenditures were primarily related
       to spending on technology and infrastructure to support growth.”); Ex. 13 to Whitehead Decl.,
       LBI Fourth Quarter 2018 Earnings Commentary, Feb. 27, 2019, at 8 (“Our investment in tech-
       nology and logistics will increase substantially in 2019, for initiatives supporting our digital busi-
       ness and other retail capabilities.”).Throughout its Annual Report, LBI uses the pronouns
       “our” and “we,” and LBI expressly defines “we” as referring to itself—not its subsidiaries.
       See Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at
       1(“L Brands, Inc. (‘we’ or ‘the Company’) operates in the highly competitive specialty retail
       business.”).
  67
       Motion at 12 (emphasis added).
  68
       See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 121:17-125:14, 128:22-129:10, 129:19-
       130:2, and 82:1-3 (“Q. Are you free to disregard the code of conduct? A. No.”); Ex. 6 to White-
       head Decl., L Brands Code of Conduct for Associates, at 15.
  69
       E.g., Intellectual Ventures II LLC, 2017 WL 5630023, at *5.


  plaintiff’s response to defendants’ motion to dismiss                                                   13
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 18 of 34 PageID #: 395




           Notably, Defendants employ passive voice in the Declaration of Brad Kramer (the “Kra-
  mer Declaration”) to deemphasize LBI’s role in deciding which stores continue to operate: “The
  expenses associated with the real estate group’s work are allocated to the subsidiary that uses those
  services.”70 The implication is clear: LBI allocates these expenses. Such economic allocation is the
  epitome of control—if LBI controls the purse strings of its subsidiary, it controls the subsidiary.
  Thus, under factors discussed in Cray, LBI exercises “attributes of possession or control” over
  the Victoria’s Secret stores in this District.71
           Additionally, LBI handles functionality related to the Victoria’s Secret web presence—in-
  cluding data security.72 Also in line with factors addressed in Cray, LBI outwardly claims the stores
  and website at its own. Although Defendants argue that LBI has no presence in Texas, does not
  own or manage any property or business in Texas, has no employees in Texas, and does not sell
  products in Texas,73 LBI’s public SEC filings reflect that Victoria’s Secret customers—either in-

  store on online—are LBI’s customers and that Victoria’s Secret digital storefronts belong to LBI:

           In addition to our in-store experience, we strive to create a customer-centric digital
           platform that integrates the digital and physical brand experience. Our digital pres-
           ence, including social media, our websites and our mobile applications, allows us to
           get to know our customers better and communicate with them anytime and any-
           where.74


  70
       See Ex. A to Motion, Kramer Decl. [Dkt. # 24-1], at ¶ 35 (emphasis added).
  71
       A wholly-owned subsidiary is commonly deemed to be within the control of its parent for other
       issues of court procedure, like discovery. See, e.g., St. Jude Med. S.C., Inc. v. Janssen-Counotte,
       104 F. Supp. 3d 1150, 1159 (D. Or. 2015) (“there are numerous cases that hold that a parent
       corporation has ‘control’ over documents owned by a wholly-owned subsidiary—even without
       any explicit analysis of specific contractual terms.”); Ethypharm SA France v. Abbott Labs., 271
       F.R.D. 82, 93-94 (D. Del. 2010); see also Title Ins. & Tr. Co. v. Cty. of Riverside, 48 Cal. 3d 84,
       90, 255 Cal. Rptr. 670, 673, 767 P.2d 1148, 1151 (1989) (“the acquisition of a corporation through
       a stock transfer results in a change of ownership of real property owned not only by the parent
       company but by a subsidiary of the parent”); U.S. v. One 1988 Prevost Liberty Motor Home, 952
       F. Supp. 1180, 1210 (S.D. Tex. 1996) (upholding forfeiture of asset owned by subsidiary of
       business controlled by money-laundering individual).
  72
       Motion at 12.
  73
       Id. at 2.
  74
       Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at 3


  plaintiff’s response to defendants’ motion to dismiss                                                14
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 19 of 34 PageID #: 396




  Defendants argue that those statements are simply sloppy pronoun usage—that LBI “sometimes
  us[es] collective pronouns such as ‘we’” when referring to itself and its subsidiaries.75 However,
  LBI’s SEC filings are clear—LBI claims the retail stores and their respective merchandise as its
  own—sometimes even without collective pronouns:

           L Brands, Inc. (“the Company”) operates in the highly competitive specialty retail
           business. The Company is a specialty retailer of women’s intimate and other ap-
           parel, personal care, beauty and home fragrance products. The Company sells its
           merchandise through company-owned specialty retail stores in the U.S., Canada,
           U.K., Ireland and Greater China, and through its websites and other channels.76
           LBI’s disclosure unambiguously ties the singular “Company” and the singular pronoun
  “it” to the physical retail stores. Now, for venue purposes, LBI strains to claim the physical retail
  stores (and website) as distinct places not operated by LBI.77 Defendants’ claim that the Court
  should ignore their concessions in mandated public filings is disingenuous,78 and the Court should

  give credence to LBI’s public disclosures.79 In particular, this Court should hold LBI accountable
  for its statements to the public—the retail stores are the stores “of LBI.”
           LBI’s ratification of the brick-and-mortar retail locations exceeds LBI’s public filings and
  Defendants’ admissions. In line with another Cray factor, LBI’s relationship with employees
  shows that LBI has ratified the Victoria’s Secret stores, including in this District, as its own. Spe-
  cifically, LBI posts job openings and solicits employees for the Victoria’s Secret stores in this Dis-
  trict. Indeed, LBI’s own website80—not the Victoria’s Secret website—lists a plethora of jobs for



       (emphasis added).
  75
       Motion at 11-12.
  76
       Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at 59
       (emphasis added).
  77
       See SEVEN Networks, 315 F. Supp 3d at 966 (possessive statements on a website ratified loca-
       tion as places of defendant).
  78
       See Motion at 11-12.
  79
       See Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL
       5315206, at *3 (E.D. Tex. Oct. 26, 2018) (statements made in a 10-K filing characterized sub-
       sidiary’s business activities).
  80
       See Ex. 5 to Whitehead Decl., Seasonal Associate Legacy West Job Posting on LBI’s Website.


  plaintiff’s response to defendants’ motion to dismiss                                              15
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 20 of 34 PageID #: 397




  Victoria’s Secret store locations, including those in this District.81 Those job postings list the in-
  District stores by name and location,82 and applicants apply to those Victoria’s Secret jobs through
  LBI’s website—not the Victoria’s Secret’s website.83 Further, LBI states that it—and not some
  other entity—employs the associates in its stores (e.g., Victoria’s Secret stores), using first-person
  possessive pronouns.84 Further, third-party job-posting websites also list LBI as the entity that em-
  ploys Victoria’s Secret employees.85 And every associate working in the Victoria’s Secret stores,
  including at the Legacy West location in this District, must acknowledge receipt of and abide by
  LBI’s Code of Conduct.86 LBI’s control over and relationship with employees working in the Vic-
  toria’s Secret stores reinforces that LBI has ratified those Victoria’s Secret stores, including those
  in this District, as its places of business for purposes of venue.

           1.2.    VS Direct.

           VS Direct has ratified the Victoria’s Secret retail stores in this District as its place of busi-
  ness. VS Direct—through the Victoria’s Secret website—directs customers to physical stores
  bearing identical Victoria’s Secret branding—same font, same designs, same products—by listing
  addresses and providing links to directions, holding them out as places for VS Direct’s business.87

  When a user of the Victoria’s Secret website clicks the link to “Find a Store,” the website uses the


  81
       Id.
  82
       See id.
  83
       Clicking the “Apply” button takes the applicant through an application process starting at an
       LBI website: https://lbrands.taleo.net.
  84
       Ex. 14 to Whitehead Decl., FAQ, https://careers.lb.com/faq/#toggle-id-1 (“How many associ-
       ates does L Brands employ? L Brands and our family of specialty retail brands employs more
       than 88,000 associates in our home offices, distribution centers, customer care centers and our
       field and stores organization across North America and in more than 40 other countries world-
       wide.”) (emphasis added).
  85
       Ex. 15 to Whitehead Decl., Victoria’s Secret Jobs, Employment in Plano, TX on Indeed.com,
       https://www.indeed.com/jobs?q=Victoria%27s+Secret&l=Plano,+TX.
  86
       See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 121:17-125:14, 128:22-129:10, 129:19-
       130:2, and 82:1-3 (“Q. Are you free to disregard the code of conduct? A. No.”); Ex. 6 to White-
       head Decl., L Brands Code of Conduct for Associates, at 15.
  87
       See Ex. 10 to Whitehead Decl., Find a Store, https://victoriassecret.com/store-locator.


  plaintiff’s response to defendants’ motion to dismiss                                                  16
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 21 of 34 PageID #: 398




  browser location to show nearby stores.88 Alternatively, the user can enter a zip code or city loca-
  tion—again, resulting in the Victoria’s Secret website displaying nearby physical retail stores.89 By
  clicking on the store, the Victoria’s Secret website displays address information, store hours, and
  a link for directions to the store.90 The Victoria’s Secret website does not differentiate between the
  Victoria’s Secret entities that purportedly own the website versus the physical retail stores.91 Ac-
  cordingly, VS Direct—through the Victoria’s Secret website—identifies each store as its place of
  business to consumers where they may purchase Victoria’s Secret products.92
           Other Cray factors also show that VS Direct has ratified the Victoria’s Secret retail stores
  in this District as its regular and established places of business. For instance, VS Direct allows
  returns of online purchases to occur in Victoria’s Secret stores.93 However, VS Direct does not
  allow returns to be made to any other non-Victoria’s Secret stores—thus, the online customer’s
  only other option is to return the item by mail.94 Further, customers could previously pick-up items

  ordered on the website at Victoria’s Secret stores.95 Thus, VS Direct has kept merchandise at Vic-
  toria’s Secret stores—including in this District—so that merchandise could “be distributed or sold
  from that place.”96




  88
       See id.
  89
       See id.
  90
       See id.
  91
       See generally the Victoria’s Secret website at victoriassecret.com.
  92
       See Blitzsafe Texas, 2018 WL 4849345, at *7-8 (finding BMW entity ratified “independent”
       dealerships when those dealerships included same BMW branding, were searchable on a web-
       site, and were locations where transactions on website could be completed).
  93
       See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 97:7-14.
  94
       See Ex. 16 to Whitehead Decl., Can I return my online purchase in a Victoria’s Secret store?,
       https://customercare.victoriassecret.com/app/answers/detail/a_id/2097.
  95
       See Ex. 17 to Whitehead Decl., Victoria’s Secret Now Offering Free Store Pickup in Select Markets!,
       https://thekrazycouponlady.com/2018/01/05/victorias-secret-now-offering-free-store-
       pickup-in-select-markets.
  96
       See Cray, 871 F.3d at 1363.


  plaintiff’s response to defendants’ motion to dismiss                                                17
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 22 of 34 PageID #: 399




          1.3.    VS Brand.

          VS Brand has ratified the Victoria’s Secret retail stores in this District as its places of busi-
  ness. According to Defendants, VS Brand is responsible for creating merchandise sold in Victoria’s
  Secret’s brick-and-mortar stores and for the “brand strategy” within those stores.97 That alone is

  sufficient to show that VS Brand has adopted and ratified the Victoria’s Secret retail stores within
  this District as its places of business.98
          Further, VS Brand is the corporate parent of VS Direct.99 Although Defendants contend
  that VS Brand “has no involvement with the functionality of the victoriassecret.com website,”100
  the evidence shows otherwise. VS Brand—in a complaint verified under penalty of perjury—rep-
  resented that its “products bearing the PINK Marks are sold through [its] website and catalogs, in
  VICTORIA’S SECRET retail stores, including dedicated ‘PINK’ store sections, and in dozens of
  standalone ‘PINK’ retail stores”; it “maintains a strong commitment to offering only the highest
  quality products, and closely controls the development, sourcing and production of all products
  bearing the VICTORIA’S SECRET Marks and PINK Marks”; it “closely controls the distribu-
  tion and sale of its products”; and its “products are not available through any third party
  website, catalog or retail location.”101 Additionally, VS Brand is listed as both the registrant con-

  tact and administrative contacts of the Victoria’s Secret website.102 Both of the email contact


  97
      Motion at 3.
  98
      See Blitzsafe Texas, 2018 WL 4849345, at *7-8 (finding BMW entity ratified independent deal-
      erships when those dealerships included same BMW branding, were searchable on a website,
      and were locations where transactions on website could be completed). Here, the facts are even
      stronger in favor of ratification, as the Victoria’s Secret stores are not “independent” like the
      BMW dealerships; rather, Defendants purport that the retail stores are operated by VS Stores,
      which shares the same executive team and same headquarters as VS Brand. See Ex. A to Mo-
      tion, Kramer Decl. [Dkt. # 24-1], at ¶¶ 11, 23, 28.
  99
      Motion at 3.
  100
      Id.
  101
      Ex. 8 to Whitehead Decl., VS Brand’s Complaint filed on Dec. 11, 2014, in Case No. 14-2586
      (S.D. Ohio), at ¶¶ 11, 13, and 15-16 (emphasis added); see also Blitzsafe Texas, 2018 WL 4849345,
      at *8.
  102
      Ex. 12 to Whitehead Decl., Registrant Search Results for victoriassecret.com (listing VS Brand


  plaintiff’s response to defendants’ motion to dismiss                                                 18
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 23 of 34 PageID #: 400




  addresses are listed as “domainadmin@lb.com”—including LBI domain addresses.103 As the reg-
  istrant, VS Brand is responsible for complying with the terms, conditions, and policies imposed by
  the domain registrar and ICANN, the organization responsible for coordinating and implementing
  domain name disputes.104 In other words, VS Brand has “sole responsibility for the registration
  and use of” www.victoriassecret.com. The Victoria’s Secret website essentially rests in VS
  Brand’s hands.
          VS Brand’s integral role in the registration and use of the Victoria’s Secret website matters
  because it means that the same “Find a Store” functionality, contacts listed, and other features of
  the Victoria’s Secret website addressed above in relation to VS Direct are also attributable to VS
  Brand. Further, it shows that show that VS Brand has also ratified the Victoria’s Secret stores
  within this District as its places of business.105
          Because LBI, VS Direct, and VS Brand have adopted and ratified the Victoria’s Secret re-

  tail stores within this District as their places of business, the Court should find that venue is proper
  in this District as to LBI, VS Direct, and VS Brand under 28 U.S.C. § 1400(b).

          Venue as to VS Stores is proper because it commits acts of infringement in the
          District.

          Although Defendants admit VS Stores operates the Victoria’s Secret retail stores in this
  District,106 Defendants contend venue is improper as to VS Stores because it is “not involved in
  the accused acts of infringement.”107 This is untrue.




      as the registrant).
  103
      Id.
  104
      See Registrant’s Benefits and Responsibilities, https://www.icann.org/resources/pages/benefits-
      2013-09-16-en.
  105
      As the registrant, VS Brand is the true owner of www.victoriasecret.com, which means that VS
      Brand has committed infringement in this District as well.
  106
      See Motion at 3.
  107
      Id. at 7.


  plaintiff’s response to defendants’ motion to dismiss                                                19
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 24 of 34 PageID #: 401




         First, Andra Group’s First Amended Complaint alleges with specificity that Defendants,
  including VS Stores, have infringed at least one claim of the ’498 Patent in this District. The alle-
  gations include, among other things, the following:108

         •   ¶ 32 (“Defendants, directly and/or through intermediaries, own, use, operate, adver-
             tise, put into service, and otherwise provide a virtual showroom that infringes one or
             more claims of the ’498 Patent, including at least Claims 1, 2, 5, 6, 7, 8, and 11, in this
             District and elsewhere in the United States.”).

         •   ¶ 33 (“The website located at https://www.victoriassecret.com/ (the “Website”) and
             the Victoria’s Secret Apps (the “Apps”) 109 utilize a method for displaying one or more
             articles within a virtual showroom associated with a network server.”).

         •   ¶ 34 (“Through the Website and the Apps, Defendants provide, by a processor, several
             thumbnail images of articles, each image comprising an icon and representing a respec-
             tive perspective view of the article, allowing the user to select one of the thumbnail
             images for display in a master display field wherein each respective perspective view
             represents a different perspective view of the same article, each respective perspective
             view being selected from the group consisting of front, rear and side, and isometric
             views.”).

         •   ¶ 35 (“Through the Website and the Apps, Defendants provide a distinctive character-
             istic to the thumbnail images selected by the user.”).

         •   ¶ 36 (“Through the Website and the Apps, Defendants display the thumbnail image
             selected by the user in the master display field.”).

         •   ¶ 41 (“Alternatively, users of the Website and the Apps perform certain of the limita-
             tions in the patented methods. Defendants instruct and encourage users to infringe the
             ’498 Patent by encouraging them to utilize the Website and the Apps in a manner that
             infringes one or more claims of the ’498 Patent. Upon information and belief, Defend-
             ants advertise to and/or instruct users of the Website and the Apps to do so in an in-
             fringing manner. Defendants, for example, are responsible for providing marketing ma-
             terials, such as catalogs, coupons, and email product alerts, that direct others to the
             Website and the Apps, knowing that others will use the Website and the Apps in a man-
             ner that infringes the ’498 Patent. Defendants conditioned the use of the Website and
             the Apps upon their users’ performance of certain of the limitations of the ’498 Patent,



  108
      See Amended Compl. [Dkt. # 21]. Additionally, Andra Group attached claim charts to its
      Amended Complaint that described Defendants’ infringement in greater detail. See id. at Ex. C
      [Dkt. # 21-3].
  109
      Defendants make and offer for download “Apps” such as the Victoria’s Secret iOS and An-
      droid Apps, as well as the PINK Nation iOS and Android Apps, that contain equivalent func-
      tionality as the standard browser website. See id. at ¶ 32 n. 7.


  plaintiff’s response to defendants’ motion to dismiss                                              20
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 25 of 34 PageID #: 402



                and by instructing these users on how to use the Website and the Apps for this purpose,
                Defendants established the manner or timing of that performance.”).

            •   ¶ 42 (“By making and using the above-described virtual showroom, Defendants have
                injured Andra Group and are thus jointly and severally liable for direct infringement of
                the ’498 Patent in accordance with 35 U.S.C. § 271(a).” (emphasis added)).
  These allegations are sufficient to support the “acts of infringement” prong of 28 U.S.C. §
  1400(b).110
           Defendants argue that only VS Direct “is responsible for operating the website Plaintiff ac-
  cuses of infringement”111 and that VS Stores “does not make sales through the accused website,
  does not perform any development with respect to the accused website, and does not supply any
  product for sale on the accused website.”112 Again, Defendants miss the mark.113
            VS Stores infringes the ’498 Patent in this District each time a Victoria’s Secret sales asso-
  ciate uses an iPad in store to show a customer a product utilizing the claimed method.114 The Store



  110
        See, e.g., Blitzsafe Texas, 2018 WL 4849345, at *4 (“[A]n allegation of infringement is itself suf-
        ficient to establish venue and the plaintiff is not required to demonstrate actual infringement by
        the defendant.”).
  111
        Venue is proper with respect to VS Direct in this District. As discussed above, VS Direct ratified
        the regular and established Victoria’s Secret retail stores in this District, and Defendants admit
        VS Direct operates the accused website.
  112
        Motion at 7.
  113
        For venue, the statutory infringement inquiry is decoupled from the place-of-business inquiry
        under 28 U.S.C. § 1400(b). “[N]o relation is required between the two.” Virginia Innovation
        Scis., Inc. v. Amazon.com, Inc., No. 4:18-CV-474, 2019 WL 3082314, at *6 (E.D. Tex. July 15,
        2019). “Section 1400(b) requires only that ‘the defendant has committed acts of infringement
        and has a regular and established place of business.’” Id. “Nothing in the language of [§]
        1400(b) justifies the conclusion that a defendant’s place of business in the district must have
        some connection with the accused device.” Id. (citing Raytheon Co. v. Cray, Inc., 258 F. Supp.
        3d 781, 791 (E.D. Tex. 2017), mandamus granted on other grounds, In re Cray, 871 F.3d 1355).
  114
        Patent infringement captures more infringers than just those who sell, make, or design the ac-
        cused product. Andra Group has alleged that VS Stores uses the accused functionality. See, e.g.,
        Amended Compl. [Dkt. # 21] ¶ 9 (“Defendants and their agents use the website located at vic-
        toriasecret.com while in Defendants’ stores, including their stores in this District.”) (emphasis
        added). Andra Group specifically alleged that “Defendants’ employees perform all of the lim-
        itations of at least one” asserted claim. Id. That is sufficient to plead use-based infringement.
        See 35 U.S.C. §271(a) (an infringer “makes, uses, offers to sell, or sells any patented invention”)
        (emphasis added).


  plaintiff’s response to defendants’ motion to dismiss                                                 21
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 26 of 34 PageID #: 403




  Manager of the Victoria’s Secret store at Legacy West, which is in this District, testified that em-
  ployees use iPads to show products to customers on the Victoria’s Secret website.115 She further
  testified that a sales associate can use the in-store iPads to show products to customers in store and
  show different images of the products.116 Additionally, she testified that “all the functionality from
  the Victoria’s Secret website is available for use on the iPads” and that there are “thumbnail im-
  ages on the website used on the iPads in [the Legacy West] store.”117 This testimony—in conjunc-
  tion with Andra Group’s well-plead allegations—is sufficient to show that VS Stores commits in-
  fringement in this District,118 and thus, venue is proper as to VS Stores.
            Further, the Court should credit Andra Group’s allegations that employees in Victoria’s
  Secret stores use the accused website themselves and direct customers to use the website, includ-
  ing in an infringing manner. Defendants argue that “[i]t is not part of a store associate’s job re-
  sponsibility to direct customers to victoirassecret.com.”119 Again, this is immaterial, as it does not

  change that sales associates direct customers to the accused website—even in the physical stores.
  In other words, official “responsibilities” do not capture the entire universe of what Victoria’s
  Secret sales associates actually do. Similarly, unsupported statements in the Kramer Declaration


  115
        See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 40:4-6 (“Q. And when your employees
        are using the iPads to show products, what website are they using? A. Victoriassecret.com.”)
        and 41:22-25 (Q. Have you ever accessed the Victoria’s Secret website on an iPad when inter-
        acting with a customer in a store? A. Yes.”).
  116
        Id. at 43:17-23 (“Q. Okay. So if I came in and was interested in the PINK Collegiate line, could
        an associate show me those products on the iPad? A. Yes. Q. And could they click and show me
        different images of those products? A. They could, yes.”), 136:14-137:1 (“Q. When using the
        iPad to look at products, is it possible for the store employee to click on different images of the
        product on the tablet? . . . The Witness: I mean, yes. It’s possible, yes. . . . I mean, all the features
        of the Victoria’s Secret website are obviously available on the iPad. But – and so, I mean, obvi-
        ously if they wanted to click on it, they could.”), and 137:14-21 (“Q. But if the customer wants
        to see the product shown on the website at different angles, would the sales associate show her
        those angles? Mr. Miller: Objection; form. The Witness: I mean, if she wanted to, yes. I mean,
        we’re not going to tell a customer no.”).
  117
        Id. at 145:8-25.
  118
        See also Amended Compl. [Dkt. # 21] ¶¶33-36 and Ex. C [Dkt. # 21-3].
  119
        Motion at 13 (emphasis added).


  plaintiff’s response to defendants’ motion to dismiss                                                       22
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 27 of 34 PageID #: 404




  does not foreclose that associates use and demonstrate the website to customers in an infringing
  manner as alleged.120
         Critically, Defendants offer no evidence to rebut the allegations in Andra Group’s
  Amended Complaint concerning the store employees’ use of the accused websites and direction
  of customers to use the website. The Court must accept those allegations as true. Accordingly,
  because each of Defendants—including VS Stores—infringes the ’498 Patent in this District,
  venue is proper, and Defendants’ Motion should be dismissed.121

         Defendants coordinate to create a unified presence at the physical Victoria’s Secret
         stores and online at the Victoria’s Secret website.

         Defendants argue that Andra Group “can only meet the venue test if it shows that Defend-
  ants are alter egos.”122 Defendants’ argument should be rejected because it is contrary to Federal
  Circuit case law and should be rejected.123 Even if Defendants observe corporate formalities, the
  proper focus of this venue analysis is the connection between Defendants and the brick-and-mortar



  120
      See, e.g., Intellectual Ventures II LLC, 2017 WL 5630023, at *7 (“This claim, like the declaration
      itself, falls short of showing that the various FedEx entities do not operate or provide services
      from locations in this District.”).
  121
      Seemingly as an afterthought, Defendants state that LBI and VS Brand do not make sales
      through the accused website, do not perform any development with respect to the accused web-
      site, and do not supply any product for sale on the accused website. See Motion at 7, n 1. The
      only purported support offered by Defendants for this assertion is a single inapposite statement
      from Kramer’s Declaration regarding VS Direct, which does not address Defendants’ use of
      the claimed method whatsoever. See Ex. A to Motion, Kramer Decl. [Dkt. # 24-1], at ¶ 19. Based
      on nothing else, Defendants assert “this provides an additional, independent basis to dismiss
      the case against those two Defendants for improper venue.” Motion at 7, n 1. Defendants’ state-
      ment is entirely conclusory and insufficient to controvert Andra Group’s well-plead allegations
      as to LBI and VS Brand. See, e.g., Intellectual Ventures II LLC, 2017 WL 5630023, at *5 (“venue
      facts included in a complaint are accepted as true on a motion to dismiss unless defendants
      provide contrary evidence” (emphasis added).
  122
      See Motion at 8.
  123
      If such a contention were true, a party could avoid venue based on a facility ostensibly owned
      by a subsidiary, even if that party installed its own managers, hired the subsidiary’s employees,
      set the subsidiary’s policies, and otherwise controlled the facility—so long as the party observed
      corporate formalities. That is in stark contrast to the Federal Circuit’s case law.


  plaintiff’s response to defendants’ motion to dismiss                                              23
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 28 of 34 PageID #: 405




  Victoria’s Secret stores in this District, as outlined in In re ZTE, 890 F.3d 1008 (Fed. Cir. 2018),
  not an alter ego analysis.
          Defendants rely on the Soverain decision124 to argue that formal corporate distinctions be-
  tween related companies defeat venue.125 However, in In re ZTE (which Defendants failed to cite
  and which post-dates the Soverain decision), the Federal Circuit did not anchor the venue analysis
  to corporate formalities; rather, the Federal Circuit instructed that “to be complete, the district
  court must give reasoned consideration to all relevant factors or attributes of the relationship in
  determining whether those attributes warrant [a third-party partner’s facility] being deemed a reg-
  ular and established place of business of [a defendant].”126 Nothing in the guidance provided by
  the Federal Circuit suggests that the venue inquiry is different for a corporate subsidiary than it is
  for a third-party. Further, nothing in Federal Circuit precedent demands that Defendants be alter
  egos to find they ratified a regular and established place of business in this District. Before and after

  In re ZTE, this Court has acknowledged that defendants may ratify a physical place for venue pur-
  poses—without such defendants being the “alter ego” of the company owning the physical loca-
  tion in this District.127
          Numerous facts establish that each of Defendants has adopted the in-District stores and
  the Victoria’s Secret website as their own. Indeed, Defendants are intentional in inextricably link-
  ing the Victoria’s Secret website, apps, and brick-and-mortar stores.128 It is clear from public filings

  124
      See Soverain IP, LLC v. AT&T, Inc., No. 2:17-cv-293, 2017 WL 5126158-RWS-RSP, at *1 (E.D.
      Tex. Oct. 31, 2017), report and recommendation adopted by, 2017 WL 6452802 (E.D. Tex. Dec.
      18, 2017).
  125
      See Motion at 8, 10-11.
  126
      In re ZTE, 890 F.3d at 1015.
  127
      See, e.g., Blitzsafe Texas, 2018 WL 4849345, at *8; SEVEN Networks, 315 F. Supp. 3d at 966;
      Tinnus Enterprises, 2018 WL 4560742, at *5; AGIS Software Dev., 2018 WL 4854023, at *3, n.2;
      Intellectual Ventures II LLC, 2017 WL 5630023, at *7; see also Javelin Pharms., 2017 WL
      5953296, at *4 (“[I]t is likely more common for corporate parents to ‘establish’ or ‘ratify’ the
      place of business of their subsidiaries or other related corporate entities (with whom, for in-
      stance, they might share space)”).
  128
      Ex. 1 to Whitehead Decl., L Brands, Inc., Annual Report (Form 10-K) (Mar. 22, 2019) at 3
      (“[W]e strive to create a customer-centric digital platform that integrate the digital and physical


  plaintiff’s response to defendants’ motion to dismiss                                                 24
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 29 of 34 PageID #: 406




  and even casual observations of the Victoria’s Secret website and physical stores that Defendants
  collaborate to produce a unified consumer experience across platforms and locations. For example,
  the website and apps direct consumers to the retail stores, and the sales associates at the retail
  stores direct customers to the website and apps while in the stores.129 Promotions, sales, offers,
  collections, styles, and products offered via the website and apps are coordinated with what is avail-
  able in stores. The Victoria’s Secret Angel Credit Card, a store-branded credit card that offers
  cardholders exclusive rewards for shopping, is accepted at Victoria’s Secret stores and on the Vic-
  toria’s Secret website.130 Further, there is a “Find a Store” function on the website and apps;131
  consumers can subscribe to newsletters about the online and in-store offers from the website and
  apps;132 any items purchased online may be returned in retail stores;133 and receipts for in-store
  purchases direct consumers to visit the website and to sign up for e-mails with special offers.134




       brand experience”).
  129
       See Ex. 4 to Whitehead Decl., Barcelona Transcript, at 36:7-15 (“Q. How often would you say
       your employees use tablets to show products on the Victoria’s Secret website to customers? A.
       I would say once or twice a day. Q. But daily? A. Sometimes. Q. But at any given moment, two
       to three tables would be on the floor; is that correct? A. yes.”), 40:4-6 (“Q. And when your
       employees are using the iPads to show products, what website are they using? A. Victori-
       assecret.com.”), and 135:13-136:9 (“Q. Have you ever seen or heard a sales associate tell a cus-
       tomer to go to the Victoria’s Secret website? A. Yes. Q. Have you ever told a customer to go to
       the Victoria’s Secret website? A. Yes. Q. Have you told a customer to go to the Victoria’s Secret
       website while at the Legacy West location? A. Yes. Q. Did you tell a customer to go to the Vic-
       toria’s Secret website while at the Stonebriar location? A. Yes. Q. Have you heard sales associ-
       ates at the Victoria’s Secret at Legacy West tell customers to go to the Victoria’s Secret web-
       site? A. Yes. Q. Have you seen associates at the Legacy West show customers products using
       the iPad in store? A. Yes.”).
  130
       Id. at 114:25-115:8 and 116:8-16.
  131
       See Ex. 10 to Whitehead Decl., Find a Store, https://victoriassecret.com/store-locator.
  132
       Ex. 11 to Whitehead Decl., Sign Up for Email, https://victoriassecret.com/subscriptions/sig-
       nup/email.
  133
      See Ex. 16 to Whitehead Decl., Can I return my online purchase in a Victoria’s Secret store?,
       https://customercare.victoriassecret.com/app/answers/detail/a_id/2097.
  134
       Amended Compl. [Dkt. # 21] ¶ 10.


  plaintiff’s response to defendants’ motion to dismiss                                              25
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 30 of 34 PageID #: 407




  And the Victoria’s Secret website directs all correspondence and inquiries be sent directly to
  LBI.135
            Importantly, Defendants share overlapping directors, officers, and headquarters. For ex-
  ample, VS Stores, VS Direct, and VS Brand are each managed by the same executive team.136
  Additionally, VS Brand and VS Stores share physical headquarters and a principal place of business
  located at Four Limited Parkway, Reynoldsburg, OH 43068.137 As such, an alter ego analysis is
  inappropriate in the context of venue, and here, the intentional unified presence that Defendants
  have created—both with respect to the Victoria’s Secret stores in this District and the Victoria’s
  Secret website and apps—shows that venue is proper in this District.

            The Court should disregard the Declaration of Brad Kramer—the only purported
            evidence submitted by Defendants.

            The Court should strike or disregard the Declaration of Brad Kramer [Dkt. # 24-1] (the
  “Kramer Declaration”) filed by Defendants in support of their Motion because Kramer does not
  provide sufficient explanation for his purported “personal knowledge” of the facts set forth in his
  declaration.138 Courts often strike or disregard declarations, in part or in their entirety, when the
  declarations fail to properly establish the predicate for the personal knowledge of the facts set forth
  therein.139 The Court should treat the Kramer Declaration no differently. While Kramer states


  135
        Ex. 3 to Whitehead Decl., Online Privacy Policy (May 31, 2018), https://www.victori-
        assecret.com/privacy-and-security.
  136
        See Ex. A to Motion, Kramer Decl. [Dkt. # 24-1], at ¶ 28.
  137
        See id. at ¶¶ 11, 23.
  138
        A declaration or affidavit is only valid to the extent it is based on personal knowledge—con-
        versely, witnesses may not testify to matters to which they cannot establish personal knowledge.
        See FED. R. EVID. 602 (“A witness may testify to a matter only if evidence is introduced suffi-
        cient to support a finding that the witness has personal knowledge of the matter.”); Source Net-
        work Sales & Marketing, LLC v. Ningbo Desa Electrical Manufacturing Co., Ltd., No. 3:14-cv-
        1108-G, 2015 WL 2341063, at *9 (N.D. Tex. May 15, 2015).
  139
        See, e.g., Source Network Sales & Marketing, 2015 WL 2341063, at *9 (holding that parts of a
        declaration were inadmissible because the declarant, the vice president of a corporation who
        was familiar with the corporation’s structure and operations, could not explain the basis for his
        personal knowledge of the business interactions at issue between the corporations holding


  plaintiff’s response to defendants’ motion to dismiss                                               26
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 31 of 34 PageID #: 408




  that he is the Executive Vice President and CFO for VS Brand, he provides no substantive expla-
  nation for his base of knowledge concerning the corporate structure of LBI, the Victoria’s Secret
  subsidiary companies, and/or their relationship as it relates to issues of venue presented in the
  Motion.140 Further, Kramer provides no explanation of his job duties to provide context to his
  “personal knowledge” of the facts asserted in his declaration, or how those facts would naturally
  fall within the sphere of responsibility of his employment with Defendants.141 Absent this critical
  explanation, the Court cannot assume that Kramer truly possesses the personal knowledge of the
  facts contained in his Declaration. As a result, the Court should disregard the contents of the Kra-
  mer Declaration.

         This case should not be transferred to the Southern District of Ohio.

         Defendants suggest that if the Court declines to dismiss the Complaint, it should transfer
  the case to the Southern District of Ohio pursuant to 28 U.S.C. § 1406(a). Defendants have a
  misunderstanding of how § 1406(a) operates. Courts may only apply § 1406(a) with a predicate




      company and a buyer of the corporation’s goods); Wojciechowski v. Nat’l Oilwell Varco, L.P., 763
      F. Supp. 2d 832, 845-46 (S.D. Tex. 2011) (granting motion to strike plaintiff’s affidavit in a Title
      VII case when affiant failed to establish personal knowledge of the job duties and pay rate of the
      employee that allegedly replaced the affiant at his former place of employment, despite asserting
      that the replacement had a similar job description); Travelers Cas. & Sur. Co. of Am. v. Telstar
      Const. Co., Inc., 252 F. Supp. 2d 917, 924 (D. Ari. 2003) (“Plaintiff provides no facts establishing
      [affiant] possessed the legal requisite of personal knowledge . . . instead, Plaintiff argues the
      Court should assume personal knowledge based on a conclusory statement by [affiant]. Such
      conclusory affidavits fail to establish foundation.”); Stewart v. Wachowski, 574 F. Supp. 2d 1074,
      1088 n. 67 (C.D. Cal. 2005) (rejecting declarations for lack of foundation when declarant failed
      to demonstrate personal knowledge of the identity of the owner of particular films that were the
      subject of copyright infringement and RICO claims).
  140
      See generally Ex. A to Motion, Kramer Decl. [Dkt. # 24-1].
  141
      See Adidas-Salomon AG v. Target Corp., CV-01-1582-ST, 2002 WL 35633578, at *2 (D. Ore. Jan.
      17, 2002) (“[Affiant] may well have the requisite personal knowledge to state certain facts . . .
      but that is not evident from her declaration. She does not describe her job duties or the duties
      of the Brand Marketing Department . . . She does not state that she or her employees engaged
      in any historical research and gives no other indication as to how she acquired the information
      set forth in her declaration.”); see also Stewart, 574 F. Supp. 2d at 1088 n. 67.


  plaintiff’s response to defendants’ motion to dismiss                                                27
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 32 of 34 PageID #: 409




  holding that the case is in the wrong district.142 Defendants’ alternative request assumes the Court
  would first hold that venue is proper in the Eastern District of Texas—accordingly, the necessary
  authority is § 1404(a), which permits transfer of venue for convenience when the venue originally
  chosen by the plaintiff is proper.143 Defendants have not briefed the question whether the facts of
  this case would permit transfer under § 1404(a).144 Accordingly, the Court should reject Defend-
  ants’ improper alternative request to transfer this case to the Southern District of Ohio if it finds
  that venue is proper in the Eastern District of Texas.

                                           CONCLUSION

         Andra Group’s First Amended Complaint alleges that Defendants have committed acts of
  infringement in this District and that Defendants have a regular and established business in this
  District. Defendants have not shown otherwise. Venue is proper.
         Accordingly, Andra Group respectfully requests that the Court deny Defendants’ motion
  to dismiss for improper venue, or in the alternative, transfer.




  142
      See In re LimitNone, LLC, 551 F.3d 572, 575 (7th Cir. 2008) (“Transfer under § 1406(a) is ap-
      propriate only when venue is improperly laid.”); Infotronics Corp. v. Varian Assoc. Corp., 45
      F.R.D. 91, 94 (S.D. Tex. 1968) (“[D]efendant has file a motion to transfer venue under 28
      U.S.C. § 1406(a). That provision applies only when a case is filed ‘laying venue in the wrong
      division or district.’”).
  143
      See In re LimitNone, LLC, 551 F.3d at 575; Infotronics Corp., 45 F.R.D. at 94.
  144
      See Infotronics Corp., 45 F.R.D. at 94; see also CXT Sys., Inc. v. Container Store, Inc., No. 2:18-
      CV-00173-RWS-RSP, 2019 WL 1506015, at *1 (E.D. Tex. Apr. 5, 2019) (outlining the require-
      ments for transferring venue under § 1404(a), including consideration of private and public in-
      terest factors).


  plaintiff’s response to defendants’ motion to dismiss                                               28
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 33 of 34 PageID #: 410




  October 18, 2019                         Respectfully submitted,

                                           Griffith Barbee PLLC

                                           /s/ Casey Griffith
                                           Casey Griffith
                                           Texas Bar No. 24036687
                                           Casey.Griffith@griffithbarbee.com

                                           Michael Barbee
                                           Texas Bar No. 24082656
                                           Michael.Barbee@griffithbarbee.com

                                           Maeghan Whitehead
                                           Texas Bar No. 24075270
                                           Maeghan.Whitehead@griffithbarbee.com

                                           One Arts Plaza
                                           1722 Routh St., Ste. 710
                                           Dallas, Texas 75201
                                           (214) 446-6020 | main
                                           (214) 446-6021 | fax
                                           -and-
                                           Derek Gilliland
                                           Texas Bar No. 24007239
                                           NIX PATTERSON, LLP
                                           222 N. Fredonia
                                           Longview, Texas 75606
                                           (903) 215-8310
                                           dgilliland@nixlaw.com
                                           -and-
                                           Joseph J. Mastrogiovanni, Jr.
                                           MASTROGIOVANNI MERSKY & FLYNN, PC
                                           2001 Bryan St., Ste. 1250
                                           Dallas, Texas 75201
                                           (214) 922-8800 | main
                                           (214) 922-8801 | fax
                                           jmastro@mastromersky.com
                                           Counsel for Plaintiff Andra Group, LP


  plaintiff’s response to defendants’ motion to dismiss                            29
Case 4:19-cv-00288-ALM-KPJ Document 45 Filed 10/18/19 Page 34 of 34 PageID #: 411



                                  Certificate of Service
         The undersigned certifies this document was filed electronically in compliance with Local
  Rule CV-5(a). As such, it was served on all counsel of record on October 18, 2019.


                                                      /s/ Casey Griffith
                                                      Casey Griffith




  plaintiff’s response to defendants’ motion to dismiss                                        30
